Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    May 04, 2016

The Court of Appeals hereby passes the following order:

A16D0329. IN THE INTEREST OF: I. L. M., I. T. M. AND B. M., CHILDREN.

      The parents of these minor children filed this application for discretionary
appeal to challenge the termination of their parental rights. The trial court entered its
termination order on October 5, 2015. The parents purportedly filed a motion for a
new trial, which they have failed to include with their application. The trial court
denied the motion in an order entered on March 7, 2016. On April 5, 2016, the
parents filed this application.
      An application is timely if it is filed within 30 days of the entry of the order the
applicant seeks to appeal. OCGA § 5-6-35 (d). In order for this Court to have
jurisdiction, an application for discretionary appeal must be timely filed. See Boyle
v. State, 190 Ga. App. 734 (380 SE2d 57) (1989). Although a motion for new trial
may extend the time in which appellate relief may be sought, such motion must also
be filed within 30 days of the entry of judgment. OCGA § 5-5-40 (a); OCGA § 5-6-
35 (d). An untimely motion for new trial is void and does not toll the time for filing
the application. See Wright v. Rhodes, 198 Ga. App. 269 (401 SE2d 35) (1990).
      Here, the parents have not included the motion for new trial with their
application. Accordingly, we cannot determine whether the motion was timely filed,
and thus whether it tolled the time for filing this application. Applicants to this Court
bear the burden of demonstrating that their application should be granted. See
Harper v. Harper, 259 Ga. 246 (378 SE2d 673) (1989). Applicants must "include a
copy of any petition or motion which led directly to the order or judgment being
appealed . . . ." OCGA § 5-6-35 (c); Court of Appeals Rule 31 (b). By omitting the
motion for new trial from their application, the parents have failed to demonstrate that
this Court has jurisdiction to consider their application. Thus, this application for
discretionary appeal is hereby DISMISSED



                                       Court of Appeals of the State of Georgia
                                                                            05/04/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.